Title: To George Washington from Brigadier General William Winds, 30 June 1778
From: Winds, William
To: Washington, George


                    
                        Dear General
                        Head Quarters Elizth Town [N.J.]June 30. 1778
                    
                    Your favour of the 28th has stopp’d My Moving again towards you, Nevertheless I hold some Men in Readiness to Act or Move, wherever a prospect of Advantage May Appear, I flatter myself that I Can yet Assemble at amboy or at any place on this side of Amboy, at 24 Hours Notice (provided I have such Notice any time tomorrow) from 600 to 800 Men, besides What will be Necessary for the Guarding these lines, Which being Committed to my Charge I Must take Care of, I am Impatient to learn your Situation & Shall with the utmost Chearfulness Execute any thing you Shall require of me.
                    I have boats on this Shore Capable of Carrying 300 or 400 Men, some of them Can Carry Horses & Empty or Light Carryages, Which I shall this Day Attempt to Move towards Amboy, at Which place they may be tomorrow, if no unexpected Incident prevents, of Which I thought it Necessary to Give your Excellency an Intimation, Should they prove usefull in moving across the Raritan River, Either Way, they  will be ready, & it will Afford me Great satisfaction—Yesterday about 100 flat bottomed boats, went from the Southwest part of Staten Island, towards the Middletown Shore, Where there are a Great Number of large Vessels. I am sir with sincere Respect Your Most Obdt Humle servt
                    
                        Wm Winds. Br. Gl
                    
                